          Case 1:20-cv-03010-APM Document 72 Filed 12/14/20 Page 1 of 6




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 United States of America, et al.,

                                     Plaintiffs,      Case No. 1:20-cv-03010-APM

 v.                                                   HON. AMIT P. MEHTA
 Google LLC,

                                     Defendant.




      PARTIES’ JOINT STATUS REPORT REGARDING THE PROTECTIVE ORDER

        The Parties met and conferred regarding appropriate revisions to the protective order, to

address the issues raised by the Court during the December 2, 2020 status conference. The

parties have reached an agreement on the protective order, and respectfully request that the Court

enter the Stipulated Protective Order, attached here as Exhibit A.

        Briefly, the parties have agreed on a protective order with two-tiers of confidentiality. See

Exhibit A at ¶ 1(b), (g). This structure balances the need for Google’s in-house counsel to have

access to certain information, while also protecting only the most sensitive third-party

information.

        Further, the parties’ Stipulated Protective Order addresses the Court’s concerns about the

breadth of the definitions of “Highly Confidential Information” and “Competitive Decision-

Making.” The parties’ agreement identifies objective standards and heightens the requirement for

designating information as Highly Confidential Information by requiring that the information is

“is likely to cause material and significant competitive or commercial harm,” providing objective

categories of the types of information that would qualify, and placing time constraints to ensure

that only fresh information can be so designated. See id. at ¶ 1(g). The parties’ Stipulated
          Case 1:20-cv-03010-APM Document 72 Filed 12/14/20 Page 2 of 6




Protective Order further limits the definition of Competitive Decision-Making, notably it is no

longer disqualifying for in-house counsel to participate in employment decisions and litigation.

       The parties’ agreement also provides a mechanism for Google’s in-house counsel to

review Highly Confidential Information based on consent of the third party or a showing of

particularized need. See id. at ¶ 17.

       To address the Court’s concern that the restrictions placed on in-house counsel are too

stringent, the parties’ Stipulated Protective Order relaxes those restrictions and tailors them

specifically to activities involving Protected Persons. See id. at ¶ 12(d).

       Finally, the parties’ agreement clarifies when, and under what circumstances, information

can be shared among Plaintiffs and with non-parties. See id. at ¶ 16(d).

                                          CONCLUSION

       For the foregoing reasons, the parties respectfully request that Court enter the Stipulated

Protective Order attached as Exhibit A.




                                                  2
        Case 1:20-cv-03010-APM Document 72 Filed 12/14/20 Page 3 of 6




Dated: December 14, 2020            Respectfully submitted,

By: /s/ John E. Schmidtlein         By: /s/ Kenneth M. Dintzer

John E. Schmidtlein                 Kenneth M. Dintzer
Benjamin M. Greenblum               U.S. Department of Justice, Antitrust Division
WILLIAMS & CONNOLLY LLP             Technology & Financial Services Section
725 12th Street, NW                 450 Fifth Street NW, Suite 7100
Washington, DC 20005                Washington, DC 20530
jschmidtlein@wc.com                 Kenneth.Dintzer2@usdoj.gov
bgreenblum@wc.com
                                    Counsel for Plaintiff United States
Franklin M. Rubinstein
WILSON SONSINI                      By:     /s/ Leslie Rutledge
GOODRICH & ROSATI P.C.              Leslie Rutledge, Attorney General
1700 K St, NW                       Johnathan R. Carter, Assistant Attorney General
Washington, DC 20006                Office of the Attorney General, State of Arkansas
frubinstein@wsgr.com                323 Center Street, Suite 200
                                    Little Rock, Arkansas 72201
Mark S. Popofsky                    Johnathan.Carter@arkansasag.gov
ROPES & GRAY LLP
2099 Pennsylvania Avenue, NW        Counsel for Plaintiff State of Arkansas
Washington, DC 20006
Mark.Popofsky@ropesgray.com         By:     /s/ Ashley Moody
                                    Ashley Moody, Attorney General
Counsel for Defendant Google LLC    R. Scott Palmer, Interim Co-Director, Antitrust
                                            Division
                                    Nicholas D. Niemiec, Assistant Attorney General
                                    Lee Istrail, Assistant Attorney General
                                    Office of the Attorney General, State of Florida
                                    PL-01 The Capitol
                                    Tallahassee, Florida 32399
                                    Scott.Palmer@myfloridalegal.com

                                    Counsel for Plaintiff State of Florida




                                      3
Case 1:20-cv-03010-APM Document 72 Filed 12/14/20 Page 4 of 6




                            By:    /s/ Christopher Carr
                            Christopher Carr, Attorney General
                            Margaret Eckrote, Deputy Attorney General
                            Daniel Walsh, Senior Assistant Attorney General
                            Dale Margolin Cecka, Assistant Attorney General
                            Office of the Attorney General, State of Georgia
                            40 Capitol Square, SW
                            Atlanta, Georgia 30334-1300
                            dcecka@law.georgia.gov

                            Counsel for Plaintiff State of Georgia

                            By:    /s/ Scott L. Barnhart
                            Scott L. Barnhart, Chief Counsel and Director,
                            Consumer Protection Division
                            Curtis Hill, Attorney General
                            Matthew Michaloski, Deputy Attorney General
                            Erica Sullivan, Deputy Attorney General
                            Office of the Attorney General, State of Indiana
                            Indiana Government Center South, Fifth Floor
                            302 West Washington Street
                            Indianapolis, Indiana 46204
                            Scott.Barnhart@atg.in.gov

                            Counsel for Plaintiff State of Indiana

                            By:     /s/ Justin D. Clark
                            Justin D. Clark, Deputy Director of Consumer
                            Protection
                            Daniel Cameron, Attorney General
                            J. Christian Lewis, Executive Director of
                            Consumer Protection
                            Philip R. Heleringer, Assistant Attorney General
                            Jonathan E. Farmer, Assistant Attorney General
                            Office of the Attorney General, Commonwealth of
                            Kentucky
                            1024 Capital Center Drive, Suite 200
                            Frankfort, Kentucky 40601
                            Justind.Clark@ky.gov

                            Counsel for Plaintiff Commonwealth of Kentucky




                              4
Case 1:20-cv-03010-APM Document 72 Filed 12/14/20 Page 5 of 6




                            By:    /s/ Jeff Landry
                            Jeff Landry, Attorney General
                            Stacie L. Deblieux, Assistant Attorney General
                            Office of the Attorney General, State of Louisiana
                            Public Protection Division
                            1885 North Third St.
                            Baton Rouge, Louisiana 70802
                            Deblieuxs@ag.louisiana.gov

                            Counsel for Plaintiff State of Louisiana

                            By:    /s/ Kimberley G. Biagioli
                            Kimberley G. Biagioli
                            Assistant Attorney General
                            Missouri Attorney General’s Office
                            615 E. 13th Street, Suite 401
                            Kansas City, MO 64106
                            Kimberley.Biagioli@ago.mo.gov

                            Counsel for Plaintiff State of Missouri

                            By:    /s/ Lynn Fitch
                            Lynn Fitch, Attorney General
                            Hart Martin, Special Assistant Attorney General
                            Crystal Utley Secoy, Assistant Attorney General
                            Office of the Attorney General, State of
                            Mississippi
                            P.O. Box 220
                            Jackson, Mississippi 39205
                            Hart.Martin@ago.ms.gov

                            Counsel for Plaintiff State of Mississippi

                            By:    /s/ Timothy C. Fox
                            Timothy C. Fox, Attorney General
                            Mark Mattioli, Chief, Office of Consumer
                            Protection
                            Office of the Attorney General, State of Montana
                            P.O. Box 200151
                            555 Fuller Avenue, 2nd Floor
                            Helena, MT 59620-0151
                            mmattioli@mt.gov

                            Counsel for Plaintiff State of Montana




                              5
Case 1:20-cv-03010-APM Document 72 Filed 12/14/20 Page 6 of 6




                            By:    /s/ Rebecca M. Hartner
                            Rebecca M. Hartner, Assistant Attorney General
                            Alan Wilson, Attorney General
                            W. Jeffrey Young, Chief Deputy Attorney General
                            C. Havird Jones, Jr., Senior Assistant Deputy
                            Attorney General
                            Mary Frances Jowers, Assistant Deputy Attorney
                            General
                            Office of the Attorney General, State of South
                            Carolina
                            1000 Assembly Street
                            Rembert C. Dennis Building
                            P.O. Box 11549
                            Columbia, South Carolina 29211-1549
                            RHartner@scag.gov

                            Counsel for Plaintiff State of South Carolina


                            By:    /s/ Bret Fulkerson
                            Bret Fulkerson
                            Office of the Attorney General, Antitrust Division
                            300 West 15th Street
                            Austin, Texas 78701
                            Bret.Fulkerson@oag.texas.gov

                            Counsel for Plaintiff State of Texas




                              6
